         Case 2:20-cv-00674-RAH-CSC Document 7 Filed 11/16/20 Page 1 of 1




                         IN THE DISTRICT COURT OF THE UNITED STATES
                             FOR THE MIDDLE DISTRICT OF ALABAMA
                                      NORTHERN DIVISION

DARREL EUGENN O’BANNON, #316688,                  )
                                                  )
            Plaintiff,                            )
                                                  )
    v.                                            )      CIVIL ACTION NO. 2:20-CV-674-RAH
                                                  )
WARDEN BUTLER, et al.,                            )
                                                  )
            Defendants.                           )

                                             ORDER

          On October 7, 2020, the Magistrate Judge entered a Recommendation (Doc. 6) to which

 no timely objections have been filed. After an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for the plaintiff’s failure to file an amended

complaint as ordered by this court.

         A separate Final Judgment will be entered.

         DONE, this 16th day of November, 2020.


                                              /s/ R. Austin Huffaker, Jr.
                                       R. AUSTIN HUFFAKER, JR.
                                       UNITED STATES DISTRICT JUDGE
